Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Dorsey Matthew
(FedDebt Case I.D.: 2005026508A),

Petitioner,
v.

Social Security Administration.
Docket No. C-16-501
Decision No. CR4620

Date: May 31, 2016

DECISION

Petitioner, Dorsey Matthew, is indebted to the United States government in the amount of
$1,055.54, plus any accrued interest, penalties, fees, and costs. The debt may be
collected by administrative wage garnishment (AWG) or in any other manner permitted
by law.

I. Jurisdiction

The Department of the Treasury (Treasury), Bureau of the Fiscal Service, Debt
Management Services, notified Petitioner by a “Notice of Intent to Initiate Administrative
Wage Garnishment Proceedings” dated March 21, 2016 (the Notice) that he was indebted
to the Social Security Administration (SSA) in the amount of $3,125.03. The Notice
advised Petitioner that if he did not pay the debt or enter a repayment plan by April 20,
2016, Treasury would issue a wage garnishment order to Petitioner’s employer to collect
the debt by deduction of up to 15 percent from his disposable pay per pay period until the
debt is paid in full. The Notice advised Petitioner that he had the right to inspect records
related to the debt and to request a hearing not later than April 11, 2016, and if he
requested a hearing, the garnishment action would be delayed until a hearing is held and a
decision issues. SSA Exhibit (SSA Ex.) 4. Petitioner requested a hearing using the form
Treasury provided, which he signed and dated April 3, 2016. SSA Ex. 5.

On April 21, 2016, the Civil Remedies Division (CRD) of the Departmental Appeals
Board (DAB), Department of Health and Human Services, received Petitioner’s hearing
request. The hearing request was forwarded to the CRD, as an attachment to an email
from SSA dated April 21,2016. The request for hearing was forwarded to the DAB for
hearing and decision pursuant to an interagency agreement under which SSA refers cases
involving the collection of debt from certain current SSA employees not represented by
the American Federation of Government Employees (AFGE) and separated SSA
employees (Interagency Agreement, § I.B).

The matter was assigned to me for hearing and decision on April 28, 2016, and an
Acknowledgment of Request for Hearing and Order to File Documents (Prehearing
Order) was issued at my direction. The Prehearing Order was served upon Petitioner by
mail at the mailing address listed on his request for hearing. On May 12, 2016, SSA filed
a brief in support of approval of the wage garnishment and SSA exhibits | through 5.
Pursuant to the Prehearing Order, Petitioner was required to file any documents, any
written argument, and any request for an oral hearing not later than May 12, 2016.
Petitioner has not filed any further documents, written argument, or request for an oral
hearing, and I treat that failure as a waiver of the right to make such filings. Petitioner
has not objected to my consideration of SSA Exs. | through 5 and they are admitted as
evidence.

II. Discussion
A. Issues

Whether Petitioner is indebted to the United States government and, if so, the
amount; and,

Whether collection of any debt may be accomplished by AWG?
B. Applicable Law

The Commissioner of SSA (Commissioner) has promulgated regulations applicable to the
collection of administrative debts and overdue program overpayments owed to the
government pursuant to 5 U.S.C. § 5514, 31 U.S.C. §§ 3716, 3720D, and 42 U.S.C.

§§ 404(f), 405(a), 902(a)(5), and 1383(b). The regulations are found in 20 C.F.R. pt. 422.
In this case, SSA referred the alleged debt of Petitioner to Treasury for AWG. The
applicable regulations for AWG are found at 20 C.F.R. pt. 422, subpt. E, which is not
applicable to debts arising from the payment of federal salary or wages and related
benefits, and 20 C.F.R. § 422.833, which applies to collection of non-tax debt including
debt related to the pay of former SSA employees.
The applicable regulation provides for collecting money from a debtor’s disposable pay
to satisfy delinquent non-tax debts owed to SSA. 20 C.F.R. § 422.833(a). Not less than
30 days prior to initiating AWG on a debt referred to it by SSA, Treasury sends a notice
by first class mail to the debtor. The notice informs the debtor of the nature and amount
of the debt; that Treasury intends to impose AWG until the debt, including accrued
interest, penalties, and administrative costs, are paid in full; the debtor’s right to review
and copy records related to the debt and to enter a written repayment agreement; the
debtor’s right to request a hearing concerning the existence or amount of the debt; and the
deadlines for exercising his or her rights. 20 C.F.R. § 422.833(e).

If a hearing is requested, the hearing may be a review of the documents offered as
evidence and any written argument, or an oral hearing, if necessary, for example because
issues cannot be resolved by review of documents alone or when it is necessary to
consider issues of credibility or veracity. 20 C.F.R. § 422.833(f). The government has
the initial burden of proving the existence and amount of the debt. If Petitioner continues
to dispute the existence or amount of the debt, the burden shifts to Petitioner. The
preponderance of the evidence is required to meet the burden of persuasion. 20 C.F.R.

§ 422.833(f)(5). The regulation requires that a decision be issued no more than 60 days
after the request for hearing is received by the agency. 20 C.F.R. § 422.833(f)(7). My
decision is the final agency action for purposes of judicial review under the
Administrative Procedure Act, 5 U.S.C. § 551 et. seq. 20 C.F.R. § 422.833(f)(9).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by a statement of the pertinent facts
and my analysis.

1. Petitioner is indebted to the government in the amount of $1,055.54,
plus any interest, penalties, fees, and costs.

2. Collection by AWG is permissible.
a. Facts
It is not disputed that Petitioner resigned from SSA on September 20, 2001. Petitioner
had a negative leave balance of 81.45 hours when he left the employment of the agency.
SSA Exs. 1,2. Based on Petitioner’s hourly wage, less any deductions, the value of the
leave advanced to Petitioner was calculated to be a net amount of $1,055.54. SSA Ex. 3.

b. Analysis

Petitioner has not offered any argument or evidence to dispute the initial amount of the
debt or the amount with accrued interest, penalties, and administrative costs. Petitioner
also has not argued that he is not legally obligated to repay the government for the
advanced leave reflected by the negative leave balance upon his resignation on
September 20, 2001.

SSA has met its burden. The Treasury notice of intent to initiate AWG dated March 21,
2016, satisfied the notice requirements of 20 C.F.R. § 422.833(e). SSA Ex. 4. There is
no issue related to a repayment schedule in this case. SSA Ex. 5.

Petitioner asserts in his request for hearing that he did not owe the debt, he did not owe
the amount of the debt, and that AWG would cause financial hardship. SSA Ex. 5 at 3.
Petitioner submitted with his request for hearing a letter from SSA dated April 11, 2016,
that shows that he requested that SSA check to determine whether or not there was any
overpayment alleged by SSA based upon benefit payments on his father’s record. SSA
stated in the letter that there was no overpayment related to Petitioner’s father’s account.
SSA Ex. 5 at 4. Petitioner’s inclusion of the SSA letter with his request for hearing may
indicate Petitioner was confused about the source of the debt that Treasury was
attempting to collect by AWG. Petitioner presented no evidence to rebut that: he had a
negative leave balance when he left employment with SSA on September 20, 2001; the
value of the advanced leave was $1,055.54; or the debt was subject to accruing interest,
penalties and fees with a total debt at the time of the Treasury notice of $3,125.03.

The amount collected from the disposable pay of a debtor by AWG may be adjusted due
to financial hardship. 20 C.F.R. § 422.833(j). A debtor subject to AWG can request
Treasury review based on financial hardship at any time. 20 C.F.R. § 422.833(j)(1). The
Hearing Request form that Petitioner completed instructed that if he alleged financial
hardship he had to submit a signed financial statement with copies of earnings and
income records and proof of expenses. SSA Ex. 5 at 3. Petitioner did not present any
evidence from which I can conclude that AWG would subject him to financial hardship.
I conclude that Petitioner had not shown any financial hardship at this time that is a basis
for me to relieve Petitioner of part or all of the debt.

I conclude based upon the foregoing facts that Petitioner is indebted to the government in
the amount of $1,055.54. The debt is based on his negative leave balance of 81.45 hours
for advanced annual leave that was recorded at the time of his resignation from SSA on
September 20, 2001. Petitioner has presented no credible evidence that he repaid any
portion of the debt. Petitioner has also presented no evidence or argument that would
support a conclusion that SSA has no right to collect the debt. Petitioner’s debt is subject
to accruing interest, penalties, and fees. The total debt, with interest, penalties, and fees,
was calculated as $ 3,125.03 on March 21, 2016. SSA Ex. 4 at 1. I conclude that
Petitioner has not shown any financial hardship that is a basis for me to relieve Petitioner
of part or all of the debt.

III. Conclusion

For the foregoing reasons, I conclude that Petitioner is indebted to the government in the
amount of $1,055.54, plus any interest, penalties, fees, and costs. The debt is subject to
collection by AWG.

Is/
Keith W. Sickendick
Administrative Law Judge

